


110 HR 6903 IH: Bruce Vento Ban Asbestos and Prevent

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6903
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Gene Green of
			 Texas (for himself, Ms. McCollum of
			 Minnesota, Ms. Solis,
			 Mrs. Capps,
			 Ms. Baldwin,
			 Mr. Butterfield,
			 Ms. Schakowsky,
			 Ms. Matsui, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Toxic Substances Control Act to reduce the
		  health risks posed by asbestos-containing products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bruce Vento Ban Asbestos and Prevent
			 Mesothelioma Act of 2008.
		2.Asbestos-containing products
			(a)In generalThe Toxic Substances Control Act (15 U.S.C.
			 2601 et seq.) is amended by adding at the end the following:
				
					VIAsbestos-Containing Products
						601.DefinitionsIn this title:
							(1)AsbestosThe
				term asbestos has the meaning given that term in section
				202(3).
							(2)Asbestos-containing productThe term asbestos-containing
				product means any product (including any part) to which asbestos is
				deliberately added, or used, or in which asbestos is otherwise present in any
				concentration, except concentrations present solely from contamination
				from—
								(A)ambient air;
				or
								(B)water that complies with the Safe Drinking
				Water Act (42 U.S.C. 300f et seq.) and the regulations issued under that
				Act.
								(3)CosmeticThe term cosmetic has the
				meaning given that term in section 201 of the Federal Food, Drug and Cosmetic
				Act (21 U.S.C. 321).
							(4)Distribute in commerce
								(A)In generalThe term distribute in
				commerce has the meaning given the term in section 3.
								(B)ExclusionsThe term distribute in
				commerce does not include—
									(i)the sale, introduction or delivery for
				introduction into commerce, or holding of an asbestos-containing product, or an
				interest in real property (and improvements thereon), by a person that is an
				end user;
									(ii)the sale, introduction or delivery for
				introduction into commerce, or holding of an asbestos-containing product by a
				person solely for the purpose of disposal of the asbestos-containing product in
				compliance with applicable Federal, State, and local requirements; or
									(iii)the sale, introduction or delivery for
				introduction into commerce, or holding of a motor vehicle that was manufactured
				and sold before the date of enactment of this title and that has an
				asbestos-containing product installed in or on the motor vehicle.
									(5)DrugThe term drug has the
				meaning given that term in section 201 of the Federal Food, Drug and Cosmetic
				Act (21 U.S.C. 321).
							(6)Motor
				vehicleThe term motor vehicle has the meaning
				given that term in section 30102(a)(6) of title 49, United States Code.
							(7)PersonThe term person means—
								(A)any individual;
								(B)any trust, corporation (including a
				government corporation), company, association, firm, partnership, joint
				venture, sole proprietorship, or other for-profit or nonprofit business entity
				(including any manufacturer, importer, distributor, or processor);
								(C)any Federal, State, or local department,
				agency, or instrumentality; and
								(D)any interstate body.
								602.Public education program
							(a)In generalNot later than 1 year after the date of
				enactment of this title, the Administrator, in consultation with the Chairman
				of the Consumer Product Safety Commission, the Director of the Centers for
				Disease Control and Prevention, the Secretary of Labor, and other appropriate
				Federal agencies, shall establish a plan and initiate a program—
								(1)to increase awareness of the dangers posed
				by—
									(A)asbestos-containing products in homes and
				workplaces; and
									(B)asbestos-related diseases;
									(2)to provide current and comprehensive
				information to asbestos-related disease patients, family members of patients,
				and front-line health care providers on—
									(A)the dangers of asbestos exposure;
									(B)asbestos-related labeling
				information;
									(C)health effects of exposure to
				asbestos;
									(D)symptoms of asbestos exposure; and
									(E)available and developing treatments for
				asbestos-related diseases, including clinical trials;
									(3)to encourage asbestos-related disease
				patients, family members of patients, and front-line health care providers to
				participate in research and treatment endeavors relating to asbestos;
				and
								(4)to encourage health care providers and
				researchers to provide to asbestos-related disease patients and family members
				of patients information relating to research, diagnostic, and clinical
				treatments relating to asbestos.
								(b)Greatest
				risksIn establishing the
				program, the Administrator shall give priority to asbestos-containing products
				used by consumers and workers that present or will present the greatest risk of
				injury to human health.
							(c)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
							603.Prohibition on asbestos-containing
				products
							(a)Prohibition
								(1)In
				generalSubject to subsection
				(b), no person shall import, manufacture, process, or distribute in commerce
				asbestos-containing products.
								(2)Effective
				dateThe prohibition under
				paragraph (1) shall take effect 2 years after the date of enactment of this
				title.
								(b)Exemptions
								(1)In
				general
									(A)PetitionAny person may petition the Administrator
				for an exemption from the requirements of subsection (a) for an
				asbestos-containing product and the Administrator may grant, by rule, such an
				exemption if the Administrator finds that—
										(i)the use of the
				asbestos-containing product will not present an unreasonable risk of injury to
				health or the environment;
										(ii)there is no
				alternative to the asbestos-containing product that is the subject of the
				petition; and
										(iii)the use of the
				asbestos-containing product is in compliance with all Federal and State laws
				and regulations.
										(B)Terms and
				conditionsAn exemption granted under this paragraph shall be in
				effect for such period (not to exceed a total of 3 years) and subject to such
				terms and conditions as the Administrator may prescribe.
									(C)Information on
				usersAny person seeking an exemption under this paragraph from
				the requirements of subsection (a) for an asbestos-containing product shall
				include in the petition to the Administrator the names of any manufacturer,
				importer, distributor, or processor of the asbestos-containing product known to
				the person seeking the exemption at the time of submission of the
				petition.
									(2)Governmental use
									(A)In generalAn exemption from the requirements of
				subsection (a) shall apply, only to the extent necessary for the critical
				functions described in a certification provided under clause (i) or (ii), if
				the exemption is—
										(i)sought by the Secretary of Defense, and the
				Secretary provides a copy of a certification to the Administrator and Congress
				that—
											(I)describes the scope of each use of the
				asbestos-containing product, and certifies that each use is necessary to the
				critical functions of the Department of Defense;
											(II)certifies that no reasonable alternatives
				to the asbestos-containing product exist for the intended uses;
											(III)certifies that use of the
				asbestos-containing product will not present an unreasonable risk of injury to
				health or the environment; and
											(IV)certifies that
				the use of the asbestos-containing product is in compliance with all Federal
				laws and regulations; or
											(ii)sought by the Administrator of the National
				Aeronautics and Space Administration, and the Administrator of the National
				Aeronautics and Space Administration provides a copy of a certification to the
				Administrator and Congress that—
											(I)certifies that the asbestos-containing
				product is necessary to the critical functions of the National Aeronautics and
				Space Administration;
											(II)certifies that no reasonable alternatives
				to the asbestos-containing product exist for the intended use;
											(III)certifies that the use of the
				asbestos-containing product will not present an unreasonable risk of injury to
				health or the environment; and
											(IV)certifies that the use of the
				asbestos-containing product is in compliance with all Federal laws and
				regulations.
											(B)ContentsA
				certification required under subparagraph (A) shall include a description of
				the critical functions, and shall identify any authorized manufacturer,
				importer, distributer, or contract-authorized user of the exemption on behalf
				of the Department of Defense or the National Aeronautics and Space
				Administration.
									(C)LimitationA certification under this paragraph shall
				not be effective for more than 5 years, unless the Secretary of Defense or the
				Administrator of the National Aeronautics and Space Administration recertifies
				within 5 years after a prior certification.
									(3)Diaphragms for existing chlor-alkali
				electrolysis installations
									(A)In generalThe requirements of subsection (a) shall
				not apply to any chlor-alkali electrolysis installation in existence and using
				asbestos diaphragms as of the date of enactment of this title, or to caustic
				soda produced at such an installation that contains asbestos in an amount less
				than .01 percent.
									(B)Review
										(i)In generalNot later than 3 years after the date of
				enactment of this title, and every 6 years thereafter, the Administrator shall
				review the exemption provided under subparagraph (A) to determine the
				appropriateness of the exemption.
										(ii)ScopeIn conducting the review of the exemption
				provided under subparagraph (A), the Administrator shall examine whether the
				chlor-alkali electrolysis installation presents or will present an unreasonable
				risk of injury to health or the environment, including the risk of injury to an
				individual relating to the operation by the individual of each chlor-alkali
				electrolysis installation described in subparagraph (A).
										(iii)Public participationIn conducting the review of the exemption
				provided under subparagraph (A), the Administrator shall provide public notice
				and a 30-day period of public comment.
										(C)Decision relating to extension of
				exemptionUpon completion of
				a review of a chlor-alkali electrolysis installation under subparagraph (B)(i),
				if the Administrator determines that the chlor-alkali electrolysis installation
				presents or will present an unreasonable risk of injury to health or the
				environment, the Administrator shall terminate the exemption provided to the
				electrolysis installation under subparagraph (A).
									(4)Aggregate
				products
									(A)In
				generalSubsection (a)(1)
				shall not apply to aggregate products (extracted from stone, sand, or gravel
				operations) that—
										(i)are imported,
				manufactured, processed, or distributed in commerce for the uses described in
				subparagraph (D) of this paragraph; and
										(ii)have been tested
				using a test method established under subparagraph (B) and determined to have
				an asbestos content that is less than—
											(I)0.25 percent;
				or
											(II)if a lower
				asbestos content level has been established by the Administrator under
				subparagraph (C), such level.
											(B)Asbestos test
				method(i)Not later than 1 year after the date of
				enactment of this title, the Administrator shall issue guidance establishing
				the test method, including the sampling frequency, for purposes of compliance
				with this paragraph. In developing the test method under this clause, the
				Administrator shall evaluate and take into account—
											(I)the most accurate and precise test
				methods for sampling and analysis of asbestos-containing aggregate products;
											(II)actual and potential human exposures to
				asbestos-containing aggregate products; and
											(III)activity-based monitoring of
				asbestos-containing aggregate products.
											(ii)Not later than 3 years after the date of
				enactment of this title, and at least every 3 years thereafter, the
				Administrator shall promulgate final regulations establishing the test method,
				including the sampling frequency, for purposes of compliance with this
				paragraph. In establishing the test method under this clause, the Administrator
				shall evaluate and take into account the factors described in clause (i)(I)
				through (III).
										(iii)No person shall import or
				distribute in commerce any aggregate product (extracted from stone, sand, or
				gravel operations) unless a test has been performed on the product using the
				test method established under this subparagraph.
										(C)Review and
				revision of content levelNot later than 3 years after the date of enactment of this title, and at least
				every 3 years thereafter, the Administrator shall review the currently
				effective asbestos content level under subparagraph (A)(i)(I) or (II) and
				determine whether the level for aggregate products results in asbestos
				exposures that are not protective of human health and the environment. If the
				Administrator determines that the asbestos content level results in exposures
				that are not protective of human health and the environment, the Administrator
				shall promulgate regulations establishing a lower asbestos content level within
				3 years of the Administrator’s determination.
									(D)Uses for
				exempted aggregate productsAggregate products are exempted under
				subparagraph (A) only to the extent that they are imported, manufactured,
				processed, or distributed in commerce for use—
										(i)as
				an integral part of asphalt concrete;
										(ii)as an integral
				part of Portland cement concrete; or
										(iii)as an integral
				part of other similarly cemented materials.
										(E)Receipt to
				recipientAny person who imports, manufactures, processes, or
				distributes in commerce aggregate products exempted pursuant to this paragraph
				shall provide to each recipient of such products a written receipt that
				includes the following information:
										(i)The amount of such
				products provided to the recipient.
										(ii)The date the products were provided to the
				recipient.
										(iii)A certification that the products have been
				tested pursuant to this paragraph and determined to have an asbestos content of
				less than the currently effective asbestos content level under subparagraph
				(A)(i)(II) or (II).
										(5)Calcium
				Carbonate, Olivine, Talc, Vermiculite, and Wollastonite
									(A)In
				generalExcept as provided in
				subparagraph (D), subsection (a)(1) shall not apply to calcium carbonate,
				olivine, talc, vermiculite, and wollastonite, including any product containing
				calcium carbonate, olivine, talc, vermiculite, or wollastonite, that has been
				tested using a test method established under subparagraph (B) and determined to
				have an asbestos content that is less than—
										(i)0.001 percent; or
										(ii)if a lower
				asbestos content level has been established by the Administrator under
				subparagraph (C), such level.
										(B)Asbestos test
				method(i)Not
				later than 1 year after the date of enactment of this title, the Administrator
				shall issue guidance establishing the test method, including the sampling
				frequency, for purposes of compliance with this paragraph. In developing the
				test method under this clause, the Administrator shall evaluate and take into
				account—
											(I)the most accurate and precise test
				methods for sampling and analysis of asbestos-containing calcium carbonate,
				olivine, talc, vermiculite, and wollastonite;
											(II)actual and potential human exposures to
				asbestos-containing calcium carbonate, olivine, talc, vermiculite, and
				wollastonite; and
											(III)activity-based monitoring of
				asbestos-containing calcium carbonate, olivine, talc, vermiculite, and
				wollastonite.
											(ii)Not later than 3 years after the
				date of enactment of this title, the Administrator shall promulgate final
				regulations establishing the test method, including the sampling frequency, for
				purposes of compliance with this paragraph. In establishing the test method
				under this clause, the Administrator shall evaluate and take into account the
				factors described in clause (i)(I) through (III).
										(iii)Not later than 3 years after the date of
				promulgation of final regulations under clause (ii), and at least every 3 years
				thereafter, the Administrator shall evaluate the currently effective test
				method established under those regulations to determine whether the test method
				should be revised, taking into account the factors described in clause (i)(I)
				through (III). If the Administrator determines that the test method should be
				revised, the Administrator shall promulgate regulations establishing a new test
				method for purposes of compliance with this paragraph.
										(iv)No person shall import or distribute in
				commerce any calcium carbonate, olivine, talc, vermiculite, or wollastonite
				unless it has been tested using the test method established under this
				subparagraph.
										(C)Review and
				revision of content levelNot
				later than 3 years after the date of enactment of this title, and at least
				every 3 years thereafter, the Administrator shall review the asbestos content
				level under subparagraph (A)(i) or (ii) for calcium carbonate, olivine, talc,
				vermiculite, and wollastonite and determine whether the level is protective of
				human health and the environment. If the Administrator determines that the
				asbestos content level is not protective of human health and the environment,
				the Administrator shall promulgate regulations establishing a lower asbestos
				content level.
									(D)Prohibited
				usesNotwithstanding
				subparagraph (A) and any other provision of this Act, subsection (a)(1) shall
				apply to asbestos-containing calcium carbonate, olivine, talc, vermiculite, and
				wollastonite imported, manufactured, processed, or distributed in commerce for
				use in, or for processing—
										(i)food that is
				intended for human consumption;
										(ii)products used by individuals for personal
				health or cosmetic reasons, including soaps and shampoos;
										(iii)drugs for use
				with respect to humans;
										(iv)consumer garden
				products;
										(v)cosmetics;
										(vi)products designed
				or intended primarily for use by children 12 years of age or younger; or
										(vii)any other product with respect to which the
				Administrator has determined the presence of asbestos-containing calcium
				carbonate, olivine, talc, vermiculite, or wollastonite endangers human health
				or the environment.
										(E)Receipt to
				recipientAny person who imports, manufactures, processes, or
				distributes in commerce calcium carbonate, olivine, talc, vermiculite, or
				wollastonite exempted pursuant to this paragraph shall provide to each
				recipient of such mineral products a written receipt that includes the
				following information:
										(i)The amount of such
				mineral products provided to the recipient.
										(ii)The date the
				mineral products were provided to the recipient.
										(iii)A certification
				that the mineral products have been tested pursuant to this paragraph and
				determined to have an asbestos content of less than the currently effective
				asbestos content level under subparagraph (A)(i) or (ii), which shall include a
				statement indicating the asbestos content level found through such
				tests.
										(F)Additional
				mineralsThe Administrator
				may, by rule, add an additional mineral to the list of minerals subject to this
				paragraph if the Administrator determines that any mined deposit of the mineral
				is associated with asbestos.
									(6)Taconite
				pelletsSubsection (a)(1) shall not apply to taconite pellets or
				iron ore that will be used to produce taconite pellets. The exemption under
				this paragraph shall not apply to tailings, waste material, or other byproducts
				of iron ore extraction.
								(c)Disposal
								(1)In generalExcept as provided in paragraph (2), not
				later than 3 years after the date of enactment of this title, each person that
				is subject to the prohibition established under this section that possesses an
				asbestos-containing product shall dispose of the asbestos-containing product,
				by a means that is in compliance with applicable Federal, State, and local
				requirements.
								(2)ExemptionNothing in paragraph (1) requires that an
				asbestos-containing product be removed or replaced.
								(d)Compliance testing
								(1)In generalIn accordance with paragraph (2), not later
				than 1 year after the date on which the prohibition takes effect under
				subsection (a), and annually thereafter, to ensure compliance with this
				section, the Administrator shall carry out tests on an appropriate quantity of
				products, as determined by the Administrator, to determine if the products are
				asbestos-containing products.
								(2)Appropriate test
				methodologiesIn carrying out
				the compliance testing under paragraph (1), the Administrator shall use the
				appropriate test methodology for each product that is the subject of the
				compliance testing.
								(3)Annual report
									(A)In generalUpon completion of each annual testing
				period described in paragraph (1), the Administrator shall prepare a report for
				the annual testing period covered by the report, describing those products that
				are asbestos-containing products.
									(B)Public availabilityNot later than 90 days after the date of
				completion of each annual testing period described in paragraph (1), the
				Administrator shall make the report for the annual testing period covered by
				the report available to the public.
									(e)Savings
				clauseExcept as specifically provided in this title, nothing in
				this title shall be construed to override, change, or otherwise affect the
				obligations of any person, including a Federal agency, to comply with the
				regulations contained in part 763 of title 40 of the Code of Federal
				Regulations.
							604.Criminal
				penaltyNotwithstanding
				section 16(b), any person who knowingly or willfully violates any provision of
				this title shall, in addition to or in lieu of any civil penalty which may be
				imposed under section 16(a) for such violation, be subject, upon conviction, to
				a fine of not more than $25,000 for each day of violation, or to imprisonment
				for not more than 5 years, or both.
						605.Citizen
				petitions
							(a)In
				generalAny person may
				petition the Administrator to initiate a proceeding for the issuance,
				amendment, or repeal of a rule or order under this title.
							(b)Filing and
				contactSuch petition shall
				be filed in the principal office of the Administrator and shall set forth the
				facts which it is claimed establish that it is necessary to issue, amend, or
				repeal a rule or order under this title.
							(c)Hearing or
				investigationThe Administrator may hold a public hearing or may
				conduct such investigation or proceeding as the Administrator deems appropriate
				in order to determine whether or not such petition should be granted.
							(d)Granting or
				denialWithin 90 days after
				filing of a petition described in subsection (a), the Administrator shall
				either grant or deny the petition. If the Administrator grants such petition,
				the Administrator shall promptly commence an appropriate proceeding in
				accordance with this title. If the Administrator denies such petition, the
				Administrator shall publish in the Federal Register the Administrator's reasons
				for such denial. The granting or denial of a petition under this subsection
				shall not affect any deadline or other requirement of this title.
							606.State and
				Federal law
							(a)No
				preemptionNothing in this
				title or any regulation issued under this title shall be construed,
				interpreted, or applied to—
								(1)preempt, displace,
				or supplant any other State or Federal law, whether statutory or common, or any
				action based on such a law; or
								(2)preempt a State
				from establishing any additional liability or more stringent requirements with
				respect to asbestos within such State.
								(b)No Federal Cause
				of ActionNothing in this
				title creates a cause of action, or in any other way increases or diminishes
				the liability of any person, under any other law.
							(c)Intent of
				CongressIt is not the intent
				of Congress that this title or rules, regulations, or orders issued pursuant to
				this title be interpreted as influencing, in either the plaintiff's or
				defendant's favor, the disposition of any civil action for damages relating to
				asbestos.
							(d)Drinking
				waterNothing in this title shall be construed, interpreted, or
				applied to prohibit the importation, manufacture, processing, or distribution
				in commerce of drinking water in a manner that complies with the requirements
				of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and regulations issued
				under that
				Act.
							.
			(b)Definition
			 amendmentsSection 202(3) of
			 such Act (15 U.S.C. 2642(3)) is amended—
				(1)in each of subparagraphs (A) through (D),
			 by striking the commas at the end of the subparagraphs and inserting
			 semicolons;
				(2)in subparagraph (E), by striking ,
			 or and inserting a semicolon;
				(3)in subparagraph (F), by striking the period
			 at the end and inserting a semicolon; and
				(4)by adding at the end the following:
					
						(G)any material formerly classified as
				tremolite, including—
							(i)winchite asbestos; and
							(ii)richterite asbestos; and
							(H)any asbestiform amphibole
				mineral.
						.
				(c)Conforming amendments(1)The table of contents in sections 1 of the
			 Toxic Substances Control Act (15 U.S.C. prec. 2601) is amended by adding at the
			 end the following:
					
						
							Title VI—Asbestos-containing products
							Sec. 601. Definitions.
							Sec. 602. Public education program.
							Sec. 603. Prohibition on asbestos-containing
				products.
							Sec. 604. Criminal penalty.
							Sec. 605. Citizen petitions.
							Sec. 606. State and Federal
				law.
						
						.
				(2)Section 7(a) of such Act (15 U.S.C.
			 2606(a)) is amended by inserting or title VI after or
			 title IV both places it appears.
				(3)Section 11(a) and (b) of such Act (15
			 U.S.C. 2610(a) and (b)) are amended by inserting or title VI
			 after to title IV both places it appears.
				(4)Section 13(a)(1)(B) of such Act (15
			 U.S.C. 2612(a)(1)(B)) is amended by inserting or title VI after
			 or title IV each place it appears.
				(5)Section 15(1) of such Act (15 U.S.C.
			 2614(1)) is amended by inserting or title VI after title
			 II both places it appears.
				(6)Section 15(2) of such Act (15 U.S.C.
			 2614(2)) is amended—
					(A)by inserting or title
			 VI after section 5 or 6 both places it appears;
			 and
					(B)by
			 inserting or title VI after section 5 or
			 7.
					(7)Section 17 of such Act (15 U.S.C. 2616) is
			 amended by inserting or title VI after title IV
			 each place it appears.
				(8)Section 19(a)(1)(A) of such Act (15
			 U.S.C. 2618(a)(1)(A)) is amended by striking title II or IV and
			 inserting title II, IV, or VI.
				(9)Section 19(a)(3)(B) of such Act (15
			 U.S.C. 2618(a)(3)(B)) is amended by inserting or title VI after
			 under title IV.
				(10)Section 20(a)(1) of such Act (15 U.S.C.
			 2619(a)(1)) is amended by striking title II or IV both places it
			 appears and inserting title II, IV, or VI.
				
